EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 1 is amended as seen below. The Examiner notes that the amendments are solely for resolving minor informalities and/or formatting issues, and are not considered to alter the scope of the claims.

-- 1.	A non-binding-mark sock, comprising: 
a sock sole[[:]]; and 
a straight sock leg connected to the sock sole, an upper portion of the straight sock leg being an opening end, an inner surface of the straight sock leg having at least one transverse annular convex portion near the opening end, 
the at least one transverse annular convex portion formed by an elastic zigzag thread, the at least one transverse annular convex portion forming a plurality of convex segments and a plurality of U-shaped ends on an inner surface of the at least one transverse annular convex portion along the elastic zigzag thread, and the convex segments protruding from [[an]] the inner surface of the straight sock leg, wherein the elastic zigzag thread is stitched onto the inner surface of the straight sock leg along an annular orientation by sutures of additional threads to fix the U-shaped ends of the elastic zigzag thread on the inner surface of the straight sock leg and the elastic zigzag thread does not form stitches itself, so as to form the at least one transverse annular convex portion and the convex segments of the at least one transverse annular convex portion,
wherein the convex segments of the at least one transverse annular convex portion are transversely located on the inner surface of the straight sock leg, each of the convex segments extends up and down, and the convex segments are arranged in parallel and formed by the elastic zigzag thread only.  --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a non-binding-mark sock having, in combination with other limitations: a sock leg having an inner surface with at least one transverse annular convex portion near the opening end, the at least one transverse annular convex portion formed by an elastic zigzag thread and forming a plurality of convex segments and a plurality of U-shaped ends, the convex segments protruding from the inner surface of the straight sock leg, wherein the elastic zigzag thread is stitched onto the inner surface along an annular orientation by sutures of additional threads to fix the U-shaped ends of the elastic zigzag thread on the inner surface and the elastic zigzag thread does not form stitches itself.
The closest prior art of record is Stolzenberg (US Patent No. 2,748,397) in view of Snader (US Patent No. 1,968,967), as discussed in the Final Rejection mailed on April 18, 2022. Stolzenberg and Snader together teach a non-binding-mark sock having a sock leg having an inner surface with at least one transverse annular convex portion near the opening end, the at least one transverse annular convex portion formed by an elastic zigzag thread, but fail to teach wherein the elastic zigzag thread is stitched onto the inner surface by sutures of additional threads to fix the U-shaped ends of the elastic zigzag thread on the inner surface and the elastic zigzag thread does not form stitches itself. Instead, the elastic zigzag thread together taught by Stolzenberg and Snader is a stitch-forming thread that self-attaches to the inner surface of the sock leg, without being stitched onto the inner surface by additional threads as required by claim 1.
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the sock together taught by Stolzenberg and Snader to include the claimed structure of the elastic zigzag thread and the additional threads, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1 is allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732